Pee Curiam.
Plaintiffs have informed us that the costs awarded them in the supreme court of the United States have been paid by defendants, and we therefore need not deal with the portion of their motion which related to such costs.
The order of the circuit court from which plaintiffs appealed is reversed; the taxation of costs in favor of defendants as the prevailing party is vacated; plaintiffs may tax costs on appeal to this court as the prevailing party; the record is remanded to the circuit court for further proceedings not inconsistent with the opinion of the supreme court of the United States.